DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered. Claims 1, 7, 9-17 and 19-23 are pending. Claims 2, 4, 6, 8, 18, and 24 are withdrawn based on restriction election 06/08/2021.
Applicant’s arguments, see Remarks, filed 01/07/2022, with respect to the rejection(s) of claim(s) 1, 7, 9-17 and 19-23 under 35 USC 103 have been fully considered and are persuasive. Applicant has amended claim 1 with polymers not taught by Zhamu et al. (US 2017/0288211) and Bao et al. (US 2014/0045065) Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hendricks et al. (US 2016/0177109).

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim is missing a period.  Appropriate correction is required.
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10-17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0338472) (Zhamu ‘472) in view of Hendricks et al. (US 2016/0177109).
Regarding claims 1, 19, and 20, Zhamu ‘472 teaches production of graphene-encapsulated electrode active material particles for battery applications comprising:
particles of electrode active material may be an anode active material including silicon (para 0060); 
particles of the electrode active material containing particles pre-coated with a coating layer of a conductive material including a conductive polymer (para 0056);
the electrode active material have a diameter of 10 nm to 20 µm (para 0068); and
a shell of graphene (Fig. 2) having a few-layer graphene having no greater than 10 graphene planes (para 0071); a graphene sheet or platelet having a thickness of 100 nm or less (para 0097).
Zhamu ‘472 teaches “conductive polymer” but fails to teach express examples.
Hendricks, directed to conductive polymer coatings, teaches conductive polymers include polyacetylene (para 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date to turn to the prior art for an express teaching of a conducting polymer. Moreover, such conductive coatings are mechanically and electrically durable (para 0006), as opposed to rigid and inflexible, suitable for instant application because as Zhamu states, when an active material 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited thicknesses and diameters because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 10, Zhamu‘472 teaches d002 = 0.335 nm (para 0030) and include pristine graphene (para 0027).
Regarding claim 11, Zhamu ‘472 teaches if not pristine, the graphene may be slightly oxidized (i.e., GO) (para 0027).
Regarding claim 12, Zhamu ‘472 teaches steps (i) thorough (iii) (para 0049-0052; Fig. 2 and 3).
Regarding claim 13, instant claim is proviso upon limitation milling media not required by the independent claim; therefore, the limitations of instant claims do not come into force. Claim 12 recites the milling balls or beads are “optional”.
Regarding claim 14, Zhamu ‘472 teaches method energy impacting apparatus may be include various mills including a planetary ball mill (para 0070).
Regarding claim 15, Zhamu ‘472 teaches the graphitic material may be selected from natural graphite (para 0069).
Regarding claim 16, Zhamu ‘472 teaches the procedure of operating the energy impacting apparatus may be conducted in a continuous manner using a continuous energy impacting device (para 0070).
Regarding claim 17, Zhamu ‘472 teaches pre-lithiated active material containing 0.1% to 30% by weight lithium (para 0055). 
Regarding claim 22, Zhamu ‘472 teaches the electrode active material particles include powder, flakes, beads, pellets, spheres, wires, fibers, filaments, discs, ribbons, or rods, having a diameter or thickness from 10 nm to 20 µm (para 0068). See MPEP 2144.05.
Regarding claim 23, Zhamu ‘472 teaches said multi-functional particulates into a battery anode electrode (para 0093).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0338472) (Zhamu ‘472) in view of Hendricks et al. (US 2016/0177109), as applied to claim 1 above, and if further view of Zhamu et al. (US 2017/0288211) (Zhamu ‘211).
Regarding claim 7, Zhamu ‘472 does not teach encapsulated anode active material produced by one of the recited methods. 
Zhamu ‘211, directed to elastomer-encapsulated particles of anode active materials, teaches encapsulating methods include pan-coating, air-suspension coating, centrifugal extrusion, vibration nozzle, and spray-drying methods (para 0072).

Regarding claim 9, Zhamu ‘211 teaches spray drying (para 0106).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0338472) (Zhamu ‘472) in view of Hendricks et al. (US 2016/0177109) as applied to claim 1 above, and in further view of Ge et al. (Nanotechnology 24 (2013)).
Regarding claim 21, Zhamu ‘472 does not teach anode active material particles are porous.
Ge, directed to porous silicon for lithium-ion battery anodes, teaches using porous silicon (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use porous anode active material particles because porous silicon addressed both the intrinsic huge volume change must be accommodated during charge and discharge to prevent material from pulverization; and the low diffusion rate of lithium in Si must be overcome to improve the high-rate performance (Conclusion and outlook).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS BARCENA/Primary Examiner, Art Unit 1723